Citation Nr: 0701342	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-31 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for post 
traumatic stress disorder (PTSD) and assigned a 30 percent 
disability rating, effective July 29, 2002.


FINDING OF FACT

The veteran's PTSD is manifested by reduced reliability and 
productivity at work with disturbances of motivation and 
mood, flattened affect, impaired judgment when angry, and 
difficulty establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent initial disability rating for 
PTSD are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending. Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).
Diagnostic Code 9411 provides for a 50 percent disability 
rating where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006)

38 C.F.R. § 4.126(a) provides that when evaluating a mental 
disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  Further, the evaluation shall be 
assigned based on all the evidence of record that bears on 
occupational and social impairment.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF (Global Assessment of Functioning) 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability. See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995). However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned. See 38 C.F.R. § 
4.126(a).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Factual Background

Of record is a July 2002 medical opinion statement from the 
veteran's VA therapist, which reflects a diagnosis of PTSD as 
a result of combat experiences during Vietnam.  December 2002 
VA treatment records reflect the veteran's complaints of 
increased symptoms after retiring from employment.  The 
veteran reported nightmares three to four times per week and 
night sweats one to two times per week.  He also reported 
waking in the middle of the night and an inability to return 
to sleep, as well as an increased startle response.  The 
veteran stated that he feels depressed, which he related to 
having been alone since his divorce in 1977.  He reported a 
history of failed romantic relationships after the divorce.  
He reported crying spells, without severe depression, 
suicidal ideation, or homicidal ideation.  The veteran's 
therapist noted that he was pleasant and well-mannered.  The 
veteran was alert and oriented, his thoughts were clear and 
coherent, and his affect was within normal limits.  His GAF 
score was 60.  

January and February 2003 VA treatment records reflect an 
increasingly depressed affect.  The veteran was alert and 
oriented, his thoughts were clear and coherent, and he denied 
suicidal or homicidal ideation.  His therapist prescribed 
several different anti-depressants, which were ineffective 
due to side effects.  May 2003 VA treatment records reflect 
the veteran's complaints of increased symptoms in reaction to 
the Iraq war.  He appeared angry and depressed.  He was alert 
and oriented, and his thoughts were clear and coherent.  He 
admitted to depression but denied homicidal and suicidal 
ideations.  His GAF score was 54.  

The veteran reported continued nightmares in June 2003.  He 
also reported that he quit his job because he and his 
supervisor were at odds.  In October 2003 the veteran 
continued to complain of depression, although he denied 
suicidal or homicidal ideation.  His therapist noted little 
improvement in his depressive symptoms.  His GAF score was 
40.  In January 2004, the veteran sought treatment for his 
temper after an altercation at a golf course.  He reported 
continued difficulty sleeping.  He admitted to continued 
depression, although he denied suicidal or homicidal 
ideation.  On examination, his therapist noted that the 
veteran appeared less angry.  He was alert and oriented, and 
his thoughts were clear and coherent.  His GAF score was 50.  

After a brief improvement in March 2004, the veteran's 
symptoms worsened through July 2004.  His therapist noted 
that he was alert, oriented, and cooperative.  He reported 
nightmares, occasional night sweats, and intrusive thoughts 
of Vietnam four to five times daily.  His GAF score was 45.  
His symptoms were unchanged in January 2005, when his 
therapist noted poverty of ideas, apathy, a depressed mood, 
and constricted thinking.  The veteran's thinking remained 
logical and his cognition clear, however, and he denied 
suicidal ideations.  

The veteran underwent a VA PTSD examination in May 2005.  He 
reported an inability to maintain any long term relationships 
since his divorce, as well as estrangement from two of his 
three children.  He also stated that he elected for early 
retirement after thirty years with his employer after 
noticing increased difficulty getting along with his co-
workers.  He stated that his symptoms worsened after 
retirement, as he is now alone with fewer distractions.  He 
reported very few recreational pursuits and increased social 
isolation.  He reported an improvement in his symptoms with 
his current medications, although he continued to sleep 
poorly and wake often during the night.  He also reported 
frequent nightmares of his experiences in Vietnam.  The 
veteran related continued hypervigilance; and stated that he 
walks around and checks his house when he is up during the 
night.  He also reported frequent intrusive memories.  He 
described himself as irritable and impatient and reported 
that he cannot tolerate waiting in line.  

The examiner noted that the veteran arrived early for his 
appointment and was neatly dressed with good personal 
hygiene.  He was pleasant and cooperative during the 
examination.  His mood was dysphoric and his affect was flat.  
His thought content and processes were within normal limits 
and there was no evidence of delusions or hallucinations.  
The veteran maintained eye contact throughout the session and 
no inappropriate behavior was noted.  The veteran was alert 
and oriented, and his speech was linear, coherent, and a 
normal rate and volume.  The examiner concluded that the 
veteran's PTSD was chronic and his current GAF score was 48.
Analysis

After careful consideration of all procurable and assembled 
data, reasonable doubt must be resolved in favor of the 
veteran.  January and February 2003 VA treatment records 
reflect an angry and depressed mood.  The veteran quit his 
job in June 2003 due to conflicts with his supervisor.  
During his May 2005 VA PTSD examination, the veteran reported 
retiring early because of his inability to get along with co-
workers.  In addition, he reported difficulty maintaining 
long term romantic relationships since his divorce in 1977.  
The veteran is also estranged from two of his three children.  
The veteran sought treatment for his temper in January 2004 
after an altercation at a golf course.  In this regard, the 
evidence indicates that the veteran suffers from reduced 
reliability and productivity at work with disturbances of 
motivation and mood.  His mood alternates between depression 
and irritability, with impaired judgment when angry.  He is 
socially isolated and demonstrates difficulty establishing 
and maintaining effective work and social relationships.  

The GAF scores assigned over the relevant period have ranged 
from 40 to 60.  GAF scores are not controlling, but must be 
accounted for as they represent the assessment of trained 
medical observers.  Scores such as the veteran's indicate 
serious social and occupational impairment, reflected by his 
extensive social isolation and difficulty relating to co-
workers and supervisors.  The Board finds that the criteria 
for a 50 percent initial disability rating for PTSD are met.  
The evidence does not reveal manifestations of the veteran's 
PTSD warranting a rating different from that granted herein 
for a specific period or "staged rating."  Fenderson, 12 
Vet. App. 119, 126-27 (1999).

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's service-connected 
PTSD has resulted in frequent hospitalizations during the 
time period relevant to his July 2002 claim for service 
connection or his June 2003 claim for an increased rating.  
The veteran claims that the severity of his PTSD symptoms led 
him to accept early retirement due to increased conflicts 
with co-workers.  In addition, the veteran reported resigning 
from his temporary employment position after a conflict with 
his supervisor.  Clearly, the veteran's PTSD has interfered 
with his employment, as demonstrated by his early retirement 
and resignation from his temporary position.  However, 
disability ratings are intended to compensate for reductions 
in earning capacity as a result of a specific disorder.  The 
fact that the veteran voluntarily accepted early retirement 
from his former employment does not mean that he would be 
prevented from securing and following substantially gainful 
employment.  In the absence of evidence documenting 
exceptional or unusual circumstances, the veteran's service-
connected PTSD disability alone does not place him in a 
position different from other veterans with a 50 percent 
rating.  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated April 2005 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  Although notice was sent 
subsequent to the initial adjudication in May 2003, the 
notice was supplied prior to re-adjudication of the claim in 
April 2006.  Because an increased rating has been denied, any 
question as to the appropriate effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, VA treatment records, and furnished him with 
a VA PTSD examination in May 2005.  He has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim. 


ORDER

Entitlement to a 50 percent initial disability rating for 
post traumatic stress disorder is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


